



COURT OF APPEAL FOR ONTARIO

CITATION:
Dyce v. Hubbard, 2012
    ONCA 553

DATE: 20120824

DOCKET: C54966

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Wayne Dyce

Respondent (Appellant)

and

Megan Hubbard

Applicant (Respondent)

and

James Dyce

Respondent (Respondent)

Wayne Dyce, appearing in person

Debora Batstone, for the respondents

Heard: August 22, 2012

On appeal from the order of Justice Thomas J. McEwen of
    the Superior Court of Justice, dated January 20, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the judgment appealed from, either on the preliminary
    challenges raised by the appellant or on the merits.

[2]

Appeal dismissed. Costs to the respondent for counsel attending today
    fixed at $1000 inclusive of disbursements and taxes.


